Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. Applicant argues that, because Mamo emphasizes that its method minimizes tissue disruption as compared to prior art methods, it teaches away from modifying the kit of Mamo to include another needle as taught by Linker. This is not found persuasive. Mamo discloses that the introducer assembly of Mamo offers advantages over a prior art method that required a large sacral incision in a procedure known as dissection, in which an incision 3 to 5 inches long is made (prior art shown in figs. 1a, 1b and discussed in [0007] of Mamo). The use of another needle as taught by Linker such that there may be another small insertion/entry point made to accommodate the needle is not considered to cause tissue disruption in the same manner as a sacral dissection described by Mamo. Linker further discloses using a second needle to provide stability to the introducer assembly inserted through the first needle and therefore one skilled in the art would understand that the addition of such a needle to the prior art kit of Mamo would have offered the same advantage. 
Applicant asserts that the Seldinger technique described by Mamo is not suitable for implanting a stimulation lead that restores muscle function to a lumbar spine. It is noted that the claims are drawn to a kit for implanting a lead, not its method of use. Therefore, the prior art need only be capable of implanting a device for restoring muscle function to a lumbar spine. Because the prior art of Mamo in view of Linker discloses all of the claimed structure of the kit, the examiner maintains that the prior art of Mamo in view of Linker can be used to implant a lead used to restore muscle function to a lumbar spine. Applicant does not point out any particular structural feature of the device of Mamo as modified in view of Linker that renders it 
Applicant also argues that one skilled in the art would not have looked to Linker to modify Mamo because the leads delivered by Linker are used for a different treatment than that of Mamo. This is not found persuasive because the teachings of Linker relied upon in the proposed combination, in particular the use of a second needle to stabilize the first needle, are relevant to other methods of introducing leads using a needle including those in which the lead is used for a different treatment than that of Linker. 
Applicant notes that the guide needle of the instant application is not used to provide a second path for insertion of a second lead or to provide stability to the tip of an introducer assembly. However, the claims are drawn to the apparatus and not its method of use. Linker teaches that it is known to provide a second needle in order to stabilize the introducer needle of a kit used for implanting a lead and therefore one skilled in the art, before the effective filing of the claimed invention, would have found it obvious to modify Mamo to include a second needle (considered the claimed guide needle) to stabilize the introducer needle of the kit of Mamo. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the transitional phrase “consisting essentially of”, see MPEP 2111.02. In view of the teachings of Linker to include a second needle used merely to stabilize the introducer needle, one skilled in the art would have found it obvious to have modified the prior art kit of Mamo to include a second needle, considered the claimed guide needle, so that it too may have .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 26-35Mamo et al. (US 2002/0147485) in view of Linker et al. (US 2010/0179562; “Linker”). Mamo discloses a kit for implanting a device for restoring muscle function to a lumbar spine, the kit consisting essentially of a delivery needle (e.g., 36/38) configured for percutaneous insertion at an insertion site (“second insertion site” of claim), the delivery needle having a distal tip and a lumen extending therethrough, a guidewire (44) configured to be inserted through the lumen of the delivery needle, an introducer assembly (dilator 42: dilator body 47, dilator sheath 49; fig. 8a-c) having a distal tip and a lumen extending therethrough configured to receive the guidewire, and a lead (30) having one or more electrodes disposed at a distal region of the lead, the lead configured for implantation through the lumen of the introducer assembly to position the one or more electrodes in or adjacent to a tissue associated with control of the lumbar spine (e.g., see flow chart in fig. 9a).  Mamo fails to disclose a guide needle configured for percutaneous insertion at a first insertion site, the guide needle having a distal tip and a longitudinal axis. 
Linker discloses another implantable lead system. Linker discloses that, in addition to a first needle (126; figs. 8a-8d), introducer assembly (122), and lead (100), a second needle may be placed adjacent the first needle in order to provide stability to the tip of the introducer assembly (i.e., sheath 122) inserted through the first needle ([0078]). It would have been obvious to one of ordinary skill in the art to have provided a second needle, considered the claimed “guide needle”, in the kit of Mamo in view of Linker’s teachings in order to provide stability to the introducer assembly of Mamo. The delivery needle (36/38) of Mamo in view of Linker is capable of being inserted at the second insertion site such that a longitudinal axis of the delivery needle is angled relative to the longitudinal axis of the guide needle (i.e., second needle taught by Linker) inserted at a first insertion site, and therefore meets this recitation of intended use. Linker does not expressly disclose that the tip of the second needle is beveled. However, the introducer needle (126) is illustrated with a bevel at its distal end (see area near 132 in fig. 8D) and Mamo similarly discloses a bevel at the end of the introducer needle (36; as shown in at least fig. 3b, 5e, and 8d). As is very well known in the art, bevels facilitate introduction of needles into tissue by providing a sharper point, thus lowering the insertion force of the needle through tissue and therefore such a modification to the guide needle of Mamo as modified by Linker would have been considered obvious to one of ordinary skill in the art. The bevel is considered to “facilitate introduction to a location proximal to a tissue associated with control of the lumbar spine” as it facilitates introduction of the needle into any tissue, as compared to a blunt or non-beveled needle, by sharpening the needle and lowering the insertion force needed to penetrate the tissue. 
Regarding claim 17, the kit further comprises an implantable pulse generator (26) configured to be coupled to the one or more electrodes via the lead (30) ([0071] of Mamo).
Regarding claim 18, the delivery needle is configured to traverse the naturally occurring fascicle planes (see fig. 5c,6c of Mamo). It is noted that the limitation “configured to traverse the 
Regarding claim 19, the introducer assembly comprises a dilator (e.g., dilator body 47 of dilator 42’ of Mamo) having the lumen of the introducer assembly extending therethrough configured to receive the guidewire (fig. 9a), and an introducer sheath (dilator sheath 49) having a lumen extending therethrough configured to receive the dilator and the lead. 
Regarding claims 26 and 27, the claims are drawn to the apparatus, not its method of use. Since the guide needle of Mamo in view of Linker can be inserted into a first insertion site located at al lateral distance from a midline of a target vertebrae or at a cranial edge of a transverse process of the target vertebrae and proximately lateral to a base of a superior articular process of the target vertebrae, it meets this recitation of intended use. 
Regarding claims 28 and 29, the distal tip of the delivery needle and the distal tip of the introducer assembly are configured to be visualized (via radiopaque markings 53 on needle and radiopaque markers 51 on introducer assembly; [0091],[0094] of Mamo; figs. 8b,c and fig. 9d – wherein tip is considered to extend from proximal end of distal-most marking 53/51 to terminal end of respective needle/dilator) within an outline of a neural foreman of the target vertebrae. See also par. [0091] and [0092] of Linker, which teaches a radiopaque marker (164; fig. 23a) near the distal end of introducer assembly (122) or a distal end loaded with radiopaque material to aid in visualization of the tip of the introducer assembly. It is noted that the limitation “configured to be visualized within an outline of a neural foreman of the target vertebrae” is a functional limitation. Because the tips of the delivery needle and the introducer assembly include a radiopaque marker, they capable of being visualized via fluoroscopy within an outline of a neural foreman of the target vertebrae.
Regarding claim 30, although not expressly disclosed by Mamo in view of Linker, it would have been obvious to have modified the prior art of Mamo in view of Linker to configure the distal tip of the guide needle to measure depth via depth markings since Mamo discloses 
Regarding claim 31, the delivery needle is capable of being inserted above an L4 spinous process, and therefore meets this recitation of intended use.
Regarding claim 32, Mamo discloses that the lead (30) is configured for implantation through the lumen of the introducer assembly (42’; see at least fig. 9a and [0093]). Since the lead and introducer assembly are capable of being positioned such that the one or more electrodes of the lead are positioned in or adjacent to a dorsal ramus nerve or fascicles thereof, the prior art of Mamo meets this functional limitation. 
Regarding claim 33, since the guide needle and delivery needle of Mamo in view of Linker are capable of being inserted at first and second insertion sites such that a longitudinal axis of the delivery needle is approximately angled 45 degrees relative to the longitudinal axis of the guide needle, the prior art of Mamo in view of Linker meets this recitation of intended use.  
Regarding claim 34, the distal tip of the delivery needle is sharp and capable of penetrating through fascia (see at least fig. 6c), and therefore considered configured to penetrate (i.e., capable of penetrating) an intertransversarii. 
Regarding claim 35, the guide needle of Mamo as modified by Linker is configured to be inserted (i.e., capable of being inserted) percutaneously at the second insertion site.
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamo in view of Linker as applied to claim 16 above, and further in view of Rawat et al. (US 2014/0288616; “Rawat”). Mamo in view of Linker discloses the invention substantially as stated above, including that the lead may comprise one or more fixation elements (46; fig. 3g) in proximity to at least one of the one or more electrodes (since it is disposed near distal end of lead), but fails to disclose that the fixation elements are configured to translate from a delivery state to a deployed state as claimed.
 Rawat discloses another electrode lead that may be used for neuromuscular stimulation. The lead includes a plurality of fixation elements (e.g., 214,215 in figs. 2a,2b) disposed in proximity to at least one of the lead electrodes (e.g., electrode 210), wherein the fixation elements transition from a delivery state (fig. 2a) wherein the fixation elements are positioned adjacent one or more electrodes of the lead to a deployed state (fig. 2b) wherein the fixation elements are spaced apart from the one or more electrodes and positioned to anchor the lead to an anchor site. The fixation elements are configured to transition from the delivery state to the deployed state upon retraction of an introducer assembly ([0052]). The fixation elements are spaced apart a distance of between 2 and 10mm, have a length of between 1.5mm to 4mm, and are radially offset from each other (figs. 2a,b; [0056]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Mamo to include the self-expanding fixation elements taught by Rawat in place of anchor (46) since such a modification can be considered a substitution of one known fixation element arrangement on an electrical lead for another wherein there is a reasonable expectation of success and the results are predictable. Additionally, the configuration of fixation elements taught by Rawat advantageously allows the user to determine whether the fixation elements have deployed during delivery due to their effect on impedance at electrode (210), as discussed in par. [0051] of Rawat.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamo in view of Linker and Rawat as applied to claim 20 above, and further in view of Shiroff et al. (US 2014/0350653; “Shiroff”). Mamo in view of Linker and Rawat discloses the invention substantially as stated above except for a strain relief as claimed. 
Shiroff discloses another electrode lead for use with an implantable neuromuscular electrical stimulator. The lead comprises a strain relief portion (e.g., 20, 31, 41, 51, 61, 71, 81 in figs. 1-8) configured to reduce strain on the lead and the fixation elements (see esp. abstract), thereby reducing risk of dislodgement, fatigue fraction, and injury to the tissue associated with control of the lumbar spine ([0035]). It would have been obvious to one of ordinary skill in the art to have modified the lead of Mamo to include a strain relief portion as taught by Shiroff in order to reduce axial forces on the distal region of the lead and the effects thereof, to reduce the risk of displacement of the electrodes, and to accommodate localized flexural motion (see abstract of Shiroff). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1,526,595 to Gillman – hypodermic needle having the “usual beveled shape adapted for insertion into a body in the well known manner” (lines 73-76).

US 2012/0209285 to Barker et al. discloses that the end of a needle (540) can be beveled to form a sharpened surface that facilitates initiating a path through patient tissue during insertion of an introducer into a patient ([0054]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 9/21/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771